256 S.W.3d 208 (2008)
Brian FOLK, Respondent,
v.
Sean OLSEN, Appellant.
No. WD 67973.
Missouri Court of Appeals, Western District.
June 30, 2008.
Silas W. Longan, III, Esq., Olathe, KS, for appellant.
Lara Merielle Owens, Esq., Kansas City, MO, for respondent.
Before: HOWARD, C.J., HARDWICK, and WELSH, JJ. .

ORDER
PER CURIAM.
Sean Olsen appeals from a judgment in favor of Brian Folk on conversion and replevin claims. For reasons explained in a Memorandum provided to the parties, we affirm the circuit court's judgment. Rule 84.16(b).